Citation Nr: 1222939	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-32 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic liver disability, claimed as a fatty liver condition, including as secondary to the service-connected human immunodeficiency virus (HIV) and Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

	(CONTINUED ON NEXT PAGE)


INTRODUCTION

The Veteran served on active duty from January 1984 to January 2001.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2012, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2011).  The requested opinion has been provided and associated with the Veteran's VA claims folder.  The VHA opinion has also been provided to the Veteran and his representative, and he was afforded 60 days to provide additional argument or evidence.  Because the Veteran did not waive RO review by the end of that 60-day period, the Board assumes that he has no further evidence or argument to submit.  
The appeal is now ready for disposition.


FINDING OF FACT

The competent and credible evidence fails to establish that the Veteran has a diagnosis of a chronic disability of the liver (claimed as a fatty liver condition). 


CONCLUSION OF LAW

A chronic liver disability is not a result of disease or injury incurred in or aggravated by service, and is not secondary to his service-connected HIV and diabetes.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Before addressing the merits of the chronic liver disability claim decided below, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  
VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by a letter from the RO issued in July 2007 of the criteria for establishing direct and secondary service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2007.  The RO's notices were in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

Another letter meeting the notice requirements of § 3.159(b)(1) was sent in May 2008, with additional notice specific to a claim for secondary service connection, as applicable in this case.  The more recent May 2008 letter also complied with Dingess.  The Board acknowledges that the AOJ has not since readjudicated the claim, such as in a supplemental statement of the case (SSOC), since providing this additional secondary-service-connection notice and Dingess notice.  Nonetheless, he has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment and personnel records, and post-service VA and private treatment records have been obtained and considered.  The Veteran also submitted additional records and written statements in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claim during the course of this appeal.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was also afforded a VA examination and medical opinion in September 2007.  A VHA medical expert opinion was obtained in February 2012.  Both opinions addressed whether or not he suffers from a chronic liver disability to account for his diagnosed fatty liver.  As will be discussed below, the September 2007 VA Compensation and Pension (C&P) examiner found he had no residuals and no elevated liver function tests at that time.  The February 2012 VHA physician found that he does not have significant liver disease.  The Board finds that the September 2007 VA examination and accompanying opinion is adequate to decide the issue, as it is predicated on an interview with the Veteran; a review of the record, and physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  The February 2012 VHA opinion is also adequate, since based upon thorough review of the record, and provided a complete rationale, relying on and citing to the records reviewed.  

The Veteran's representative, in the May 2012 informal hearing presentation, asserts that another VA examination and medical opinion should be afforded due to the VHA physician's failure to specifically state whether the Veteran is diagnosed with a fatty liver disease, whether significant or not.  However, the Board notes that the question at hand is whether he has any chronic liver disability, because a "fatty liver" condition is already documented; indeed, this formed the basis of the Board's medical specialist opinion request.  Here, the February 2012 the VHA physician opined against the possibility that he has any chronic liver disability, regardless of whether he has had a fatty liver condition.  The Board finds the VHA opinion was adequate for resolving this claim, so there is no basis to remand for determining whether he has a chronic liver disability.  

Moreover, neither the Veteran nor his representative is competent to assert that he has a chronic liver disease, especially as due to diagnoses for a fatty liver condition.  This is not the type of condition that is readily amenable to lay diagnosis or comment on etiology, in contrast with other conditions within the realm of lay observation and experience (e.g., a separated shoulder or broken arm, varicose veins, tinnitus (ringing in the ears), or pes planus (flat feet), etc.).  See Colantonio v. Shinseki, No. 2009-7067 (Fed. Cir. Jun. 1, 2010), citing Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with his service).  Without meeting the preliminary element of service connection for a current disability, there is also no basis or need for the examiners to further comment on the etiology of a non-existent chronic disability.  Consequently, there is no reasonable possibility of substantiating that his claimed fatty liver disability was either caused or aggravated by the service-connected HIV and/or diabetes.  As such, another VA C&P examination and medical nexus opinion is not warranted.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis-Service Connection for a Chronic Liver Disability, 
Claimed as a Fatty Liver Condition

The Veteran asserts that he is entitled to service connection for a "fatty liver" condition, which he in turn contends is secondary to medications prescribed for service-connected human immunodeficiency virus (HIV).  There are also indications in the record that raise the possibility his liver condition is a result of his service-connected Type II Diabetes Mellitus.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Medical evidence is usually, though not always, required to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As background, the Veteran's HIV has been diagnosed since 1998, while still in active duty military service.  Type II Diabetes Mellitus has been diagnosed since 2001; and the April 2005 VA examiner found his diabetes was secondary to his HIV medication, specifically Crixivan medication.  Again, service connection has already been established for both his HIV and diabetes.  

In a February 2008 letter, Dr. C.D. provided a detailed history of the fatty liver condition.  In particular, Dr. C.D. notes that when she began treating the Veteran for his HIV disease in May 1998, he had normal liver associated enzymes.  Subsequent to antiretroviral therapy with Stavudine, Lamivudine and Indinavir, he began to show abnormally high levels of liver associated enzymes from December 2001 until December 2006.  Dr. C.D. added that he developed diabetes in 2001, and indicated that he potentially developed fatty liver from his DM, although ultimately ruling out the possibility.  However, and rather significantly, it was noted that the Veteran's liver associated enzymes normalized to his pre-treatment range after his HIV medication was switched from d4t (Stavudine) to Truvuda in December 2006.  

The Board turns to the merits of the decision.  The Board considers his main contention of entitlement to secondary service connection for a chronic liver disability, identified by the Veteran as a fatty liver and/or liver damage.  

At the outset, the probative evidence is against the possibility that he has a chronic liver disability, even acknowledging diagnoses of a fatty liver condition.  Fundamental to the claim is that the Veteran first has to establish he has a chronic disability.  In Brammer  v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  

In June 2006, an ultrasound was performed by M.W., which revealed an impression of fatty liver, in an otherwise unremarkable exam.  This appears to be the first clinical documentation of his "fatty liver" condition.  A September 2007 VA examination diagnosed the Veteran with a fatty liver, but also noted he lacked elevated liver function tests and had no residuals.  

In February 2012, the Board requested a VHA expert medical opinion to help resolve whether the diagnosed "fatty liver" condition constitutes a chronic disability, including any resultant liver damage from such condition.  However, the February 2012 VHA opinion provided probative medical evidence specifically discounting the notion that he had a chronic liver disability, including as due to a fatty liver diagnosis.  The physician stated that, "[i]t is my opinion that he does not have significant liver disease nor do I think that it is related to his HIV or diabetes."  The physician reasoned that the Veteran lacks the most common clinical manifestations of a chronic liver disease, namely elevated liver function tests (LFTs) and hepatomegally.  In this regard, the report noted that the use of Stavudine medication (for his service-connected HIV disability) may be associated with abnormal liver functions or hepatic steatosis; but that his liver function tests fluctuated from normal to abnormal every 6 months from December 2001 to December 2006, and remained normal after that time.  Rather, the physician concluded, "[i]n view of the normal LFTs, normal liver span and normal spleen size, I do not think he has significant liver disease."  

Here, the claims file does not contain any medical record that would establish a chronic liver disability.  The Board notes that a fatty liver condition is mere symptomatology, but not a diagnosed disability in and of itself.  Absent evidence of a current, chronic liver disability to account for the claimed fatty liver and/or liver damage, service connection is not possible because there are no present conditions to attribute to his military service.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  So, the overall medical evidence weights against the possibility that he presently has, or has ever had, a chronic liver disease, including as due to a fatty liver condition.  The medical opinions of record establish this fact.

The Veteran lacks the competence to diagnose a chronic liver disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Assessment of any chronic liver disability requires specialized medical expertise, not lay observation.  A chronic liver disability is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  But see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and service or a service-connected disability).  This requires medical expertise that the Veteran fails to possess, so that the Veteran is not competent in that regard.  Moreover, the Board finds that the medical evidence that he does not have a chronic liver disability probatively outweighs his unsubstantiated lay testimony to the contrary. 

Since the Board does not find the Veteran's lay statements to be competent to establish the missing elements of his claim, including establishing that he has a chronic liver disability, there is no need to also consider the credibility of his lay statements, even though this, too, affects their ultimate probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

As there is no competent evidence establishing a chronic liver disability, there cannot be a discussion as to whether there exists a medical nexus between military service and such disability.  

Even assuming the Veteran does have a current chronic liver disability to account for his fatty liver condition, there are simply no competent medical findings that indicate his current disability is proximately due to, the result of, or chronically aggravated by his service-connected HIV or diabetes.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  Medical evidence is usually, though not always, required to associate a claimed condition with a service-connected disability.  Id.  It seemingly is in this particular instance since a chronic liver disease is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

On review, there is no competent medical evidence that addresses the possibility that his fatty liver condition was caused or aggravated by the service-connected HIV and/or diabetes.  The Board returns to the above finding that he does not have any chronic liver disability or that such a disability has ever existed during the pendency of the appeal.  Without any such underlying disability, there is no further need to discuss the possibility of secondary service-connection as due to chronic aggravation by a service-connected disability.

However, for argument's sake, the Board considers the medical evidence that addresses the notion that his fatty liver condition is etiologically linked to his service-connected HIV or diabetes disabilities.  

In December 2006, Dr. C.D., an infectious disease physician, indicated the possibility that his fatty liver was caused by his HIV medication at the time.  Dr. C.D. stated, "...given [the Veteran] has fatty liver on US could be related to d4t (Stavudine) as has been implicated in fatty liver plus his underlying DM.  Will switch off d4t to FTC/Tenofovir (Truvada) and continue Crixivan."  Dr. C.D. added that she "suspect[s] drug effect from d4t (Stavudine), patient has fatty liver on US."  
To emphasize, though, this is an equivocal finding, diminishing its probative value.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).

The September 2007 VA examiner declined to opine on the etiology of the fatty liver, upon interviewing the Veteran, reviewing medical records, and conducting physical examination and diagnostic testing.  The examiner instead stated, "I cannot say without resort to mere speculation whether [the fatty liver is] medication, diet, genetic or weight related."  Because there was no rationale provided for why such opinion could not be provided, this statement is neither evidence for nor against the claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (Court held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).  See also Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), and Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  

Importantly, as mentioned, the February 2012 VHA physician opined against the possibility that his claimed liver disability is related to his HIV or diabetes.  The physician based this opinion on the underlying finding that he does not have any significant liver disease.  Again, certain disabilities like a chronic liver disability are medically complex in nature and simply not readily amenable to lay diagnosis or probative opinion on etiology.  See Woehlaert, supra.  The Board concludes that the probative medical evidence does not establish any relation between any assumed chronic liver disability and his service-connected HIV or diabetes disabilities.  

The Board next considers entitlement on a direct service-incurrence theory, although not asserted by the Veteran himself.  When determining whether service connection is warranted, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  
However, there is no indication of in-service incurrence of a chronic liver disease, or any mention of a fatty liver condition.  His service treatment records are silent for any treatment or clinical diagnoses of a chronic liver disease.  For instance, his abdomen and endocrine system were described as normal on the March 1998 periodic examination.  On the examination report, he denied a medical history of "stomach, liver or intestinal" problems.

Because there no competent and credible evidence of a chronic liver disability, there is no possible means of attributing this non-existent condition to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

ORDER

The claim for service connection for a chronic liver disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


